 

Exhibit 10.8



 

PLATINUM EAGLE ACQUISITION CORP.

 

January 11, 2018

 

Platinum Eagle Acquisition LLC

Global Eagle Acquisition LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, California 90067

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and among Platinum Eagle Acquisition
Corp. (the “Company”), Platinum Eagle Acquisition LLC (the “Sponsor”) and Global
Eagle Acquisition LLC, an affiliate of the Sponsor (“Global Eagle Acquisition”),
dated as of the date hereof, will confirm our agreement that, commencing on the
date the securities of the Company are first listed on The Nasdaq Capital Market
(the “Listing Date”), pursuant to a Registration Statement on Form S-1 and
prospectus filed with the U.S. Securities and Exchange Commission (the
“Registration Statement”) and continuing until the earlier of the consummation
by the Company of an initial business combination or the Company’s liquidation
(in each case as described in the Registration Statement) (such earlier date
hereinafter referred to as the “Termination Date”):

 

(1)       Global Eagle Acquisition shall make available to the Company, at 2121
Avenue of the Stars, Suite 2300, Los Angeles, California 90067 (or any successor
location), certain office space, secretarial support and administrative services
as may be reasonably required by the Company. In exchange therefor, the Company
shall reimburse Global Eagle Acquisition up to $15,000 per month on the Listing
Date and continuing monthly thereafter until the Termination Date; and

 

(2)       Global Eagle Acquisition and the Sponsor each hereby irrevocably
waives any and all right, title, interest, causes of action and claims of any
kind as a result of, or arising out of, this Agreement (each, a “Claim”) in or
to, and any and all right to seek payment of any amounts due to it out of, the
trust account established for the benefit of the public shareholders of the
Company and into which substantially all of the proceeds of the Company’s
initial public offering will be deposited (the “Trust Account”), and hereby
irrevocably waives any Claim it may have in the future as a result of, or
arising out of, this Agreement, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of law principles.

 

[Signature page follows]

 

 

 

 

  Very truly yours,       PLATINUM EAGLE ACQUISITION CORP.         By:  /s/ Eli
Baker     Name: Eli Baker       Title: President, Chief Financial Officer and
Secretary  

 



AGREED AND ACCEPTED BY:         PLATINUM EAGLE ACQUISITION LLC         By: /s/
Eli Baker     Name: Eli Baker     Title: Member  

 

GLOBAL EAGLE ACQUISITION LLC     By: /s/ Jeff Sagansky     Name: Jeff Sagansky  
  Title: Member  





 



[Signature Page to Administrative Services Agreement]

 

 

 

 

 

